Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 includes the actuator block and mounting plate that lack antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1, 2, 6, 8, 11, and 18 include “and/or” which renders the claimed invention indefinite for one of ordinary skill to determine the bounds of the claims as it is unclear whether the associated limitation is required or optional to meet the bounds of the claim. As best understood it will be interpreted as “or”. Dependent claims inherit this deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. App. 2019/0094984).
In regard to claim 2, Lin teaches a sensing system (see Abstract) for a computer keyboard, the sensing system comprising: a plurality of key sensors (see Figs. 2 and 3), wherein each key sensor comprises: a passive resonant circuit (see Fig. 2, Item 212), and an active resonant circuit (see Fig. 2, Item 321), the passive resonant circuit having a resonant frequency, the active resonant circuit being configured to excite the passive resonant circuit at the resonant frequency (see Fig. 2, and Para. 16 individual resonant frequencies of each key module induced), and optionally an actuator; the sensing system further comprising: at least one sensor driver to drive the active resonant circuits with an RF drive signal at the resonant frequency (see at least Para. 16-17 and 26 scan that matches the resonant frequency); a multiplexing system .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberle (U.S. App. 2009/0128337) in view of Lin et al. (U.S. App. 2019/0094984).
In regard to claim 1, Oberle teaches a sensing system for a computer input device, wherein the computer input device is a computer keyboard or mouse or joystick or game controller, the sensing system (see Title Keyboard) comprising: an actuator, wherein the actuator is configured to attach to or comprises or consists of a key top or circuit configured to be moved by the actuator and having a resonant frequency (see Para. 8-10 resonant frequency of key from RFID chip in key); a biasing element configured to exert a biasing force on the actuator, wherein the biasing force is directed along the axis (see Figs. 2A-3B Item 210 Spring) and/or wherein the biasing element is configured to exert a biasing force on the actuator directed to bias the circuit of the actuator away from the substrate; at least one sensor driver to drive the circuit with an RF drive signal at the frequency (see Fig. 4, RFID detected from the response characteristic); at least one detector to detect a level of RF signal from a driven actuator motion sensor for sensing a position and/or velocity of the actuator associated with the actuator motion sensor (see para. 15-18 RFID generates signal identifying the key has moved the antennas adjacent through the frequency shift).
	Oberle is not relied upon to teach a passive resonant circuit and an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency and active resonant circuit driving at the resonant frequency.
Oberle does strongly suggest active and passive given the RFID detection concept discussed above. 
	However, Lin teaches an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency and active resonant circuit at the resonant 
	It would have been obvious to a person of ordinary skill in the art to modify the keyboard of Oberle to include the active antenna of Lin to properly detect the response signal and pressing of the keys (see Para. 3 and 5). Examiner further notes Oberle discloses the base product/process of RFID response detection while Lin discloses the known technique of active resonance for response detection to yield predictable results in detecting the antennas in keys.
In regard to claim 19, Oberle teaches A computer mouse, game controller, computer or alphanumeric keyboard, or joystick (see Title, Keyboard) comprising the a sensing system comprising: an actuator, wherein the actuator is configured to attach to or comprises or consists of a key top or button (see Figs. 2A-3B keys), wherein the actuator is moveable along an axis (see Figs. 2A-3B key moves up and down in the y-axis) or wherein the actuator is a hinged actuator; an actuator motion sensor associated with the actuator to detect motion of the actuator (see Title, where antennas in keys and substrate when moved adjacent to one another causes detectable frequency shift), 
wherein the biasing force is directed along the axis and/or wherein the biasing element is configured to exert a biasing force on the actuator directed to bias the circuit of the actuator away from the active resonant circuit (see Figs. 2A-3B Item 210 Spring);
at least one detector to detect a level of RF signal from a driven actuator motion sensor for sensing a position and/or velocity of the actuator associated with the actuator motion sensor (see Para. 15-18 RFID generates signal identifying the key has moved 
Oberle is not relied upon to teach the actuator motion sensor comprising: a passive resonant circuit configured to be moved by the actuator and having a resonant frequency; an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency; a biasing element configured to exert a biasing force on the actuator, at least one sensor driver to drive the active resonant circuit with an RF drive signal at the resonant frequency; and passive resonant.
Oberle does strongly suggest active and passive given the RFID detection concept discussed above. 
However, Lin teaches the actuator motion sensor comprising: a passive resonant circuit configured to be moved by the actuator and having a resonant frequency; an active resonant circuit configured to excite the passive resonant circuit at the resonant frequency; a biasing element configured to exert a biasing force on the actuator, at least one sensor driver to drive the active resonant circuit with an RF drive signal at the resonant frequency; and passive resonant (see at least Fig. 2 resonant circuit in keys with active antennas scanning them to induce response that matches the resonant frequency in Para. 16-18 and 26).
	It would have been obvious to a person of ordinary skill in the art to modify the keyboard of Oberle to include the active antenna of Lin to properly detect the response signal and pressing of the keys (see Para. 3 and 5). Examiner further notes Oberle discloses the base product/process of RFID response detection while Lin discloses the 
Regarding claim 8, Oberle in view of Lin teaches all the limitations of claim 1. Oberle further teachers wherein the actuator has a start position, when the actuator is in a quiescent state, and a depressed position, the sensing system further comprising a signal processor configured to process the detected level of RF signal to sense a position and/or velocity of the actuator between the start position and the end position for determining a key or button response associated with said actuator motion sensor (see Figs. 3A-3B depressed and pressed states and Fig. 4 sensing the position using frequency shift).
Regarding claim 10, Oberle in view of Lin teaches all the limitations of claim 1. Lin further teachers the sensing system comprises a plurality of actuator motion sensors positioned in an array, the sensing system further comprising a multiplexing system to multiplex the RF drive signals (see Para. 24 multiplexer) for the actuator motion sensors such that simultaneously driven actuator motion sensors are separated by at least one actuator motion sensor in at least one of two orthogonal directions (see Para. 14 antennas are perpendicular to keys and Para. 24 simultaneous key press detected).
It would have been obvious to a person of ordinary skill in the art to modify the keyboard of Oberle to include the multiplexer of Lin to properly detect the response signal and pressing of the keys (see Para. 3 and 5). Examiner further notes Oberle discloses the base product/process of RFID response detection while Lin discloses the known technique of active resonance for response detection to yield predictable results in detecting the antennas in keys.

Claim(s) 13-14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberle (U.S. App. 2009/0128337) in view of Lin et al. (U.S. App. 2019/0094984) in further view of Held et al. (U.S App. 2004/0069856).
Regarding claim 13, Oberle in view of Lin teaches all the limitations of claim 1. Oberle and Lin is not relied upon to teach wherein at least the active resonant circuit comprises a coil with windings in opposite senses, in particular wherein the windings in opposite senses are configured to generate magnetic fields in opposite senses to cancel one another.
However, Held teaches wherein at least the active resonant circuit comprises a coil with windings in opposite senses, in particular wherein the windings in opposite senses are configured to generate magnetic fields in opposite senses to cancel one another (see Fig. 3 and at least Para. 15 primary and secondary windings for detection of RFID are wound in opposite directions so as inductive coupling is close to zero).
It would have been obvious to a person of ordinary skill in the art to modify the keyboard of Oberle to include the multiplexer of Lin and the winding direction of Held so as to allow for accurate reading of the RFID (see Para. 8). Examiner further notes Oberle and Lin discloses the base product/process of RFID response detection while Held discloses the known technique of windings in opposite direction to yield predictable results in detecting the antennas in keys without inductive coupling.
Regarding claim 14, Oberle in view of Lin and Held teaches all the limitations of claim 13. Lin further teaches wherein each of the passive resonant circuit and the active resonant circuit (see Fig. 3).
Lin is not relied upon to teach comprises a coil with first and second windings in 
However, Held teaches comprises a coil with first and second windings in opposite senses, and wherein the first and second windings are on opposite sides of the axis (see Fig. 3 and at least Para. 15 primary and secondary windings for detection of RFID are wound in opposite directions so as inductive coupling is close to zero).
It would have been obvious to a person of ordinary skill in the art to modify the keyboard of Oberle to include the multiplexer of Lin and the winding direction of Held so as to allow for accurate reading of the RFID (see Para. 8). Examiner further notes Oberle and Lin discloses the base product/process of RFID response detection while Held discloses the known technique of windings in opposite direction to yield predictable results in detecting the antennas in keys without inductive coupling.

Claim(s) 3, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberle (U.S. App. 2009/0128337) in view of Lin et al. (U.S. App. 2019/0094984) in further view of Baier (U.S. App. 2007/0181410).
Regarding claim 3, Oberle in view of Lin teaches all the limitations of claim 1. Oberle further teachers further comprising for the actuator (See Fig. 2A Item 202 key), the biasing element (Item 210 spring), and the passive resonant circuit (Item 204 and 203 circuit and antenna). 
	Oberle is not relied upon to teach a casing and wherein the casing with the actuator, the biasing element, and the passive resonant circuit defines an actuator block.
	However, Baier teaches a casing and wherein the casing with the actuator, the biasing element, and the passive resonant circuit defines an actuator block (see at least Fig. 4 defining the pushbutton with rotary control casing).
	It would have been obvious to modify the keys of Oberle as modified by Lin to include a housing for keys in Baier so as to allow for clearly defined positions (See Para. 36). Examiner further notes Oberle as modified by Lin discloses the base product/process of key housings while Baier teaches the known technique to include additional housed features to yield predictable results in the keys of Oberle as modified by Lin. 
Regarding claim 4, Oberle in view of Lin teaches all the limitations of claim 1. Oberle is not relied upon to teach  further comprising the computer input device, wherein the computer input device comprises a mounting surface for the actuator block, wherein actuator block is configured to be removeably removably fitted into the mounting surface such that one actuator block is exchangeable for another, and wherein when the actuator block is fitted into the mounting plate the passive resonant circuit is in operable proximity to the active resonant circuit.
Lin teaches the concepts of active and passive resonant circuit locations as discussed above (see Fig. 2). 
However, Baier teaches further comprising the computer input device, wherein the computer input device comprises a mounting surface for the actuator block, wherein actuator block is configured to be removeably removably fitted into the mounting surface such that one actuator block is exchangeable for another, and wherein when the actuator block is fitted into the mounting plate the button is in operable proximity to the other capacitive plate (see Figs. 1 and 4, where the button is removably mounted with magnets 220 and 218 and a capacitive plate 44 measures changing capacitance relative to the button to determine actuation).
It would have been obvious to modify Oberle and Lin to be made seperable with the removable housing of Baier as under MPEP 2144, a recognized court supported obvious rationale as discussed in In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) . 

Allowable Subject Matter
Claims 5-7, 9, 11, 12, 15-18, 20, and 21  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694